internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-122539-98 cc intl date date legend taxpayer foreign entities y entities foreign_country year one year two date a date b plr-122539-98 dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 with respect to each of the foreign entities for year one or year two as the case may be and where appropriate the annual certifications required by sec_1_1503-2 with respect to the foreign entities other than the y entities the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of an affiliated_group_of_corporations as defined in sec_1504 taxpayer’s year one fiscal_year ended on date a taxpayer’s year two fiscal_year ended on date b taxpayer included the losses of the foreign entities in the computation of its consolidated u s taxable_income for year one and year two taxpayer did not use the losses of these foreign entities to offset the income of any other person under the income_tax laws of a foreign_country taxpayer’s interests in all of the foreign entities other than the y entities which constitute partnerships for both foreign and u s purposes are separate_entity hybrid units and separate units in taxpayer’s outside counsel became aware of taxpayer’s inadvertent failure_to_file the certification required by sec_1_1503-2 with respect to the foreign entities for year one and year two taxpayer’s outside counsel discovered this failure in the course of performing some work in connection with these entities the service has not initiated an examination of taxpayer’s return for year one or year two and has not initiated any discussions regarding taxpayer’s failure to make the election under sec_1_1503-2 for year one or year two sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i plr-122539-98 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service in the present situation sec_1_1503-2 fixes the time to file the agreement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time under sec_301_9100-3 until days from the date of this ruling letter to file the agreement described in sec_1_1503-2 with respect to each of the foreign entities for year one or year two as the case may be and where appropriate the annual certifications required by sec_1_1503-2 with respect to the foreign entities other than the y entities no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-122539-98 a copy of this ruling letter should be associated with the agreement and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
